              Case 2:21-cr-00045-JCC Document 75 Filed 09/10/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR21-0045-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    SUMIT GARG,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Before the Court is Defendant’s Motion for a Discovery Production Schedule. (Dkt. No.
18   62.) The Government’s response indicates that parties have since conferred and reached
19   agreement on the issues raised in the Motion about the form of document productions. (Dkt. No.
20   69 at 1–3.) Based on the Government’s representation, and consistent with the parties’ agreement
21   (id. at 3), Defendant’s Motion (Dkt. No. 62) is DENIED as moot.
22          DATED this 10th day of September 2021.
                                                          Ravi Subramanian
23
                                                          Clerk of Court
24
                                                          s/Sandra Rawski
25                                                        Deputy Clerk

26


     MINUTE ORDER
     CR21-0045-JCC
     PAGE - 1
